Citation Nr: 0433277	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  04-02 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disorder, 
claimed as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971 and from June 1975 to June 1985.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which denied the benefit 
sought on appeal.  

The Board remanded the case in March 2004 with instructions 
that the RO schedule the veteran for a hearing.  In June 
2004, the veteran testified at a hearing held before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is now part of the record.  


FINDINGS OF FACT

1.  The RO has provided all required notice to the veteran 
and has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's complaints of left knee pain are not 
attributable to any underlying pathology involving a left 
knee disorder. 


CONCLUSION OF LAW

The veteran's does not have a left knee disorder that was 
incurred in or aggravated by service, or that is proximately 
due to a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a left knee 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The veteran in this case was informed of the evidence needed 
to substantiate his claim by means of a July 2003 letter by 
the RO, an August 2003 rating decision, and a statement of 
the case issued in December 2003.  As a whole, these 
documents satisfy the notice requirements of 38 U.S.C.A. 
§ 5103.  The Board notes that the July 2003 letter by the RO 
was sent to the veteran prior to denial of his claim in 
August 2003.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

In Pelegrini II the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

In this case, although the July 2003 notice letter does not 
specifically contain the "fourth element," the Board finds 
the veteran was otherwise fully notified of the need to 
submit any evidence pertaining to his claim through the 
documents described above.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Since each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  These records include VA outpatient 
treatment records which the veteran referred to at his June 
2004 hearing.  In addition, the veteran was examined by VA in 
July 2003 to determine whether he had a left knee disorder as 
a result of his service-connected right knee disability.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Merits of the Claim

In April 1986, the RO granted service connection for a right 
knee disability.  The veteran now claims that he has a left 
knee disorder as a result of his service-connected right knee 
disability.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim. 

Service connection for VA disability compensation purposes 
may be awarded to a veteran who served on active duty during 
a period of war or during a post-December 31, 1946, peacetime 
period, for any disease or injury that was incurred in or 
aggravated by a veteran's active service, or for certain 
chronic diseases, such as arthritis, that were manifested to 
a degree of 10 percent or more within one year from the date 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the evidence shows that the veteran first 
reported left knee pain in 2001.  A February 2001 VA 
outpatient treatment record noted the veteran's complaints of 
left knee pain after his right knee had given out several 
weeks prior.  The veteran felt as though the pain was related 
to putting stress on his left knee due to his right knee 
disability.  However, a physical examination of the left knee 
revealed no significant findings.  An X-ray examination also 
revealed no abnormalities of the left knee. 

In June 2002, the veteran underwent arthroscopic surgery on 
his right knee with debridement of the medial meniscus and 
synovitis.  When seen for follow-up evaluation in August 
2002, the veteran reported pain in his left knee.  The 
veteran explained that he began experiencing left knee pain 
several years ago but had never sought treatment.  A physical 
examination of the left knee was essentially normal except 
for very minimal joint line tenderness.  In particular, no 
effusion was present and he was able to move his left leg 
from zero degrees of extension to 120 degrees of flexion.  
Testing also revealed no instability of the left knee joint.  
The diagnostic assessment was bilateral knee pain, with the 
right worse than the left.  In a report dated later that 
month, a VA clinician noted that X-rays of the knees revealed 
mild joint space narrowing bilaterally on the medial 
compartment.  The clinical also added that no significant 
patellofemoral arthritis was present.  The diagnostic 
assessment was bilateral knee pain.  The report also noted 
that the veteran had had injections in both knees, involving 
marcaine and steroids.

The veteran received another injection in his left knee in 
May 2003, at which time he apparently injured his left knee 
after stepping off the examination table and falling on his 
left knee.  X-rays revealed no evidence of any osseous, 
articular, or soft-tissue abnormalities.  The veteran refused 
to wear a brace and was able to walk and leave without 
difficulties.  The veteran appeared to the emergency room 
later that day with complaints of left knee pain.  A physical 
examination of the left knee revealed marked anteromedial and 
lateromedial joint line tenderness on palpation.  Marked pain 
was also present with pivoting of left lower leg.  The 
diagnostic assessment was medial left knee contusion and/or 
possible medial meniscus tear.  

The veteran received a third and final injection in his left 
knee in late May 2003.  At that time it was noted that the 
veteran had degenerative joint disease of the knees.  The 
veteran reported increased pain in his left knee since his 
recent injury.  Objectively, however, no significant findings 
were shown except for tenderness along the medial joint line.  
A physical examination revealed no erythema, no gross 
effusions, and no ligament instability.  The diagnostic 
assessment was bilateral knee pain.  It was suggested that an 
MRI be scheduled to rule out a meniscus tear of the left 
knee. 

The veteran was afforded a VA compensation examination in 
July 2003 to determine whether he had a left knee disorder as 
a result of his service-connected right knee disability.  A 
report from that examination indicates that the examiner 
reviewed the veteran's claims file.  Upon physical 
examination, the veteran's left knee was stable to varus, 
valgus, as well as anterior and posterior stresses.  Lachman 
and drawer testing revealed a firm endpoint.  Range-of-motion 
testing of the left leg revealed full extension and flexion 
to 140 degrees; no pain was present at the extremes of 
motion.  Motion testing also revealed a normal patellar glide 
without evidence of crepitus.  Mild joint line pain was 
present, although McMurray's testing was negative.  Pivot 
shift testing was also normal without pain.  X-rays revealed 
excellent joint space maintenance without evidence of 
degenerative changes.  An MRI was also normal without 
evidence of any intra-articular pathology.  The examiner thus 
concluded that the veteran had no objective findings of any 
left knee pathology at this time.  The examiner then stated 
that, "It is not at least as likely as not that the 
veteran's left knee condition (less than 51%) is due to 
and/or a result of the veteran's service-connected right 
knee." 

At his August 2004 hearing, the veteran testified that an MRI 
performed in September 2003 revealed a tear in his left knee.  
He argued that medical professionals had confused an MRI of 
the left knee with an MRI of the right knee.  The veteran 
also argued his being treated with injections in the left 
knee constituted conclusive proof that he had a left knee 
disorder.  The veteran also took exception with the findings 
contained in the July 2003 VA examination report, stating 
that he was having a particularly good day with respect to 
his symptoms.  He further explained that his symptoms had 
worsened since the VA examination, and that he now 
experienced more instability of the left knee joint.  

In a July 2003 letter, the veteran's brother stated that the 
veteran suffers from severe pain in both knee which 
significantly limited his ability to participate in 
activities he once enjoyed.  He also stated the veteran's 
condition has worsened over the past few years.

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a left knee 
disorder.  The Board must deny the veteran's claim on the 
basis that he does not suffer from a current left knee 
disability to account for his complaints of pain.  The only 
medical evidence in support of his claim includes an August 
2002 VA outpatient treatment record in which a VA clinician 
states that X-rays of the knees revealed mild joint space 
narrowing.  A VA clinician in May 2003 also noted that the 
veteran had degenerative joint disease of the knees.  
However, no radiology reports have been submitted to confirm 
these diagnoses.  Indeed, several radiology reports 
contradict these findings and show no abnormalities of the 
left knee.  For example, radiology examinations performed in 
February 2001, May 2003, and July 2003 showed no 
abnormalities of the left knee.  Of particular significance, 
X-rays and an MRI performed at the time of the veteran's July 
2003 VA examination revealed no underlying pathology to 
account for the veteran's complaints of left knee pain.  As a  
result, the examiner concluded that the veteran has no 
objective findings for any left knee pathology.

In addition to the radiology reports, physical examinations 
of the veteran's left knee revealed no significant findings 
except for some joint line tenderness.  Pain alone, however, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); see also Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability.); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).  Under 
these circumstances, the Board need not consider whether the 
veteran's symptoms involving pain and tenderness are related 
to service or to a service-connected disability.  Without an 
underlying disability, the veteran's claim fails.

The only evidence that the veteran suffers from a left knee 
disorder includes lay statements from the veteran himself and 
his brother.  However, the Board notes that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran or his brother 
possess the medical training and expertise necessary to 
render a diagnosis concerning an orthopedic disability, their 
lay statements are of no probative value in this regard.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).

The Board has also considered the veteran's argument that VA 
medical professionals somehow confused MRI findings for his 
left knee with MRI findings for his right knee.  However, the 
Board finds no evidence to support this assertion.  A new VA 
examination is therefore not needed to fairly adjudicate this 
claim.

The Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a left knee disorder.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the appeal 
is denied.


ORDER

Service connection for a left knee disorder, claimed as 
secondary to a service-connected right knee disability, is 
denied.




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



